CAMPBELL, Judge.
In rendering a decision on this appeal it is necessary for us to determine whether injunction is the proper remedy where plaintiff challenges the validity of a tax ordinance.
It is well-settled law that where there is an adequate remedy at law, an injunction will not lie. This principle is applica*584ble to all cases in which the complaining party can have adequate relief by the prosecution of his remedy in the courts, or in a procedure pointed out by statute, and this is especially true in controversies arising out of the taxing power. Wilson v. Green, 135 N.C. 343, 47 S.E. 469 (1904). In cases challenging the imposition of a tax the taxpayer must pursue those remedies provided by statute. R. R. v. Reidsville, 109 N.C. 494, 13 S.E. 865 (1891).
The legislature has established the remedies by which a taxpayer may challenge the validity of a tax. The proper remedy where a taxpayer has a valid defense to the collection of a tax is provided in G.S. 105-267. This section requires a taxpayer to pay the tax and demand a refund, and if the tax is not refunded he may then bring suit to recover the amount paid. G.S. 105-267. This remedy, by its own terms and by the decisions of the Supreme Court, applies to taxes imposed by municipalities as well as those imposed by the State and this has been held to be the rule even where the tax in question was imposed pursuant to Chapter 160 (now Chapter 160A) of the General Statutes. Cab Co. v. Charlotte, 234 N.C. 572, 68 S.E. 2d 433 (1951). This is the appropriate procedure for testing the constitutionality of a tax. Oil Corp. v. Clayton, Comr. of Revenue, 267 N.C. 15, 147 S.E. 2d 522 (1960).
The remedy provided by statute is readily available to plaintiff. She testified:
“My name is Sherry Lewis and I am the plaintiff in this action. I am a topless dancer and entertainer and I make my livelihood as such. Since the Ordinance in question was passed, the one requiring a $500 license tax, I have not been able to pursue this livelihood. This has had an effect on my ability to earn a living; it has cut down my income to at least $300.00. I usually made not less than about $1,000 a week, and now I don’t make but about $300.00 a week. I have not bought a license. I am employed at the Sip and Cork or Bamboo Lounge, trading as Sip and Cork, and am dancing, but not topless.”
Plaintiff could easily have paid the $500.00 tax and sued for a refund. She had an adequate remedy at law and is required to pursue that remedy.
*585The rule we follow today was stated succinctly in Bragg Development Co. v. Braxton, 239 N.C. 427, 79 S.E. 2d 918 (1954) as follows:
“Ordinarily the sovereign may not be denied or delayed in the enforcement of its right to collect the revenue upon which its very existence depends. This rule applies to municipalities and other subdivisions of the State Government. If a tax is levied against a taxpayer which he deems unauthorized or unlawful, he must pay the same under protest and then sue for its recovery. ...”
See also Loose-Wiles Biscuit Co. v. Sanford, 200 N.C. 467, 157 S.E. 432 (1931).
We call attention to the fact that G.S. 105-406 which authorized injunctive relief under certain circumstances was repealed effective July 1, 1971 and before the institution of the present action.
We hold that under the facts of this case an action for an injunction is not the proper procedure for testing the validity of the tax in question.
The order appealed from is vacated and
Reversed.
Judges Britt and Graham concur.